Citation Nr: 9911001	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-03 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from October 
1973 to October 1976 and from April 1978 to January 1982. 


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
denied service connection for a nervous condition, to include 
PTSD, and in an unappealed February 1995 rating decision, the 
RO continued its denial of service connection for PTSD.

2.  Evidence associated with the claims folder since the 
February 1995 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim for service connection for PTSD is 
well grounded. 


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed December 1994 rating decision, the RO denied 
service connection for a nervous condition, to include PTSD, 
on the grounds that the evidence did not show the veteran had 
a clear diagnosis of PTSD linked to any claimed in-service 
stressor.  Subsequently, in an unappealed February 1995 
rating decision, the RO continued its denial of service 
connection for PTSD on the grounds that the veteran had not 
presented objective evidence of a qualifying stressor.  At 
present, as the veteran has attempted to reopen his claim for 
service connection for PTSD, his case is before the Board for 
appellate review.  However, because the February 1995 rating 
decision is final, the veteran's claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the case of Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), the United States Court of Appeals 
for Veterans Claims (the Court), citing Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the February 1995 final adjudication, the 
additional evidence in the file which is related to this 
issue includes various medical records from the Brecksville 
VA Medical Center (VAMC), the Cincinnati VAMC, and the 
University Hospitals of Cleveland indicating the veteran has 
been diagnosed with various psychiatric disorders, including 
but not limited to PTSD; cocaine, alcohol, crack and 
marijuana abuse in remission; atypical psychosis secondary to 
cocaine abuse; hypomania; and schizophreniform illness.  

In addition, the record includes various statements made by 
the veteran and his representative, via correspondence and 
during the June 1997 appeal hearing at the RO, describing 
various stressful events which the veteran believes are the 
cause of his PTSD.  Principally, the Board notes the veteran 
indicated that, while stationed in WonJu, Korea, he dealt 
with the body of a Korean man known as "Corporal Park" 
whose truck was blown up by a mine.  Furthermore, the veteran 
has indicated that, while assigned to the 258th Military 
Police Company and the Joint Drug Suppression Team during his 
service in Fort Polk, Louisiana, he was involved in 
undercover drug operations.  

With respect to veteran's statements, the Board notes the 
record contains an August 1998 report from the U.S. Armed 
Services Center for Unit Records (USASCRUR) noting that, 
although they were unable to verify the death of "Won Ju," 
an extract of "the US Military Experience in Korea, 1871-
1982" documented that in 1978 and 1979 three soldiers of the 
Republic of Korea were killed in action.  Moreover, the 
USASCRUR report indicated that, given the veteran's military 
occupation specialty as a Military Police, he was probably 
involved in drug interdiction activities. 

After a review of the additional evidence submitted 
subsequent to the February 1995 RO decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim; as such, this evidence is "new and 
material" as contemplated by law.  This evidence thus 
provides a basis to reopen the veteran's claim of service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Additionally, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  However, as the Board deems that 
additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent, the appeal is granted.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

With respect to the applicable law to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, the veteran claims he is entitled to service 
connection for PTSD, which he relates to various service-
related stressors, including stressful incidents he endured 
during his period of service in Korea and Fort Polk, 
Louisiana.  The Board notes that, as discussed above, the 
claims folder contains medical records from the Brecksville 
VAMC, the Cincinnati VAMC, and the University Hospitals of 
Cleveland indicating the veteran was diagnosed with various 
psychiatric disorders, including but not limited to PTSD.  
Furthermore, the Board notes that the above discussed August 
1998 USASCRUR report appears to verify, although not clearly, 
at least two of the stressors reported by the veteran.  
Namely, the death of three soldiers of the Republic of Korea 
killed in action in 1978 and 1979, as well as that, given the 
veteran's military occupation specialty as a Military Police, 
he was probably involved in drug interdiction activities 
during his service in Fort Polk, Louisiana.  Moreover, the 
Board notes the record includes an October 1996 VA form 21-
4138 (Statement in Support of Claim) noting the veteran made 
several undercover arrests in conjunction with the Louisiana 
State Police and the Vernon Parrish Sheriffs Department.

In this regard, the Board finds that further verification of 
the stressful incidents related by the veteran is necessary.  
Specifically, the Board requests that the RO attempt to 
verify the reported death of Corporal Park, as well as 
attempt to obtain additional verification of the veteran's 
personal involvement in military police activities at Fort 
Polk, including undercover drug operations via the Louisiana 
State Police, and the Vernon Parrish Sheriffs Department.  
For example, while at Fort Polk the veteran reported that he 
was the first on the scene at an "ax murder."

As well, the Board notes there is no indication in the claims 
file that the above mentioned diagnoses of PTSD are related 
to any specific traumatic events which have been verified.  
In this regard, the law indicates that any diagnosis of PTSD 
must be based on a stressor history that has been verified.  
See 38 C.F.R. § 3.304(f).  Therefore, in compliance with the 
VA's duty to assist under 38 U.S.C. § 5107(b), after the 
above described additional verification of the veteran's 
stressors, the veteran must be provided a new examination 
where the examiner has an accurate, verified history of the 
veteran's military service.  See West v. Brown, 7 Vet. App. 
70, 78 (1994) (noting that an examination based on a 
questionable history is inadequate for rating purposes).

Furthermore, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  With the information obtained from 
the veteran's personnel records and the 
evidence of record, the RO should review 
the file and prepare a summary regarding 
the veteran's statements involving the 
death of Corporal Park, as well as his 
statements of his personal involvement 
police activities at Fort Polk, including 
joint undercover drug operations with the 
Louisiana State Police, and the Vernon 
Parish Sheriffs Department.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents should 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  

2.  The RO should contact the Louisiana 
State Police and the Vernon Parish 
Sheriffs Department to verify the 
veteran's involvement in joint 
undercover drug operations with those 
agencies.

3.  Following the development requested 
in the first two paragraphs, and the 
completion of any additional suggested 
development, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
the RO should afford the veteran for a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


